Title: To James Madison from Philip Mazzei, 6 August 1787
From: Mazzei, Philip
To: Madison, James




Carmo: Amico,
Parigi 6 Agosto 1787.
Siccome non ò tempo da prender copia delle mie lettere, non so se nella precedente di circa 6. 7 mane. sono vi notificai d’aver ricevuto la gratissima vostra dei 24. Aprile. Mi prevalsi dell’occasione di due francesi, ⅌ i quali Mr. Jefferson mandò i suoi dispaccj, per mandarvi colla da. mia precedente, la prima parte del mio libro e i primi 4. foglj della seconda. Pochi giorni sono consegnai al Dr. Gibbons di Filadelfia il resto della seconda e i primi 4. foglj della terza. Ora gli mando a Havre con questa i due foglj seguenti. Con altra occasione vi manderò il resto della terza, e forse la quarta, cioè il tutto. Parmi d’avervi già scritto che questi che vi mando son foglj di prove. Non credo che potrò mandarvi gli esemplari bene stampati e legati prima della fin d’8bre. o del principio di 9bre. Spero che avrò prima d’allora ricevuto la vostra risposta alla mia precedente, nella quale mi direte la vostra opinione riguardo al numero che dovrei mandarne in America. Il figlio di Mr. Rutlidge è di parere che potrassene vendere 70, o 80. in Charlestoun, dove dice che la lingua francese è molto in voga.
Riguardo all’affare di Dohrman, vi reitero le mie premure per la sbrigazione, giacchè per mia buona sorte avete avuto la bontà d’incaricarvene. Riposo intieramente sulla vostra amicizia. Il tutto si riduce a fargli cedere in pagamento di quel che mi dovrà una porzione del suo credito col Congresso, bastante a saldarmi al prezzo che i detti fondi si venderanno sulla piazza nel tempo della cessione. Voltato poi il mio credito col Congresso in testa dei Fratelli Van-Staphorst, essi non solo mi accorderanno tempo, ma di più mi assisteranno per sollevarmi almeno in parte dalle mie angustie. Di grazia, procuratene la sbrigazione, e soprattutto è necessario di badare che Dohrman non ci faccia qualche brutto scherzo. Non vi sarebbe modo di prender passi tali che impedissero a lui di fare alcun’uso del suo credito col Congresso prima d’avermi sodisfatto? Di avere in somma una preferenza assicurata? Amico, io temo, e non senza ragione. Il mio timore dipende dalla mia trista situazione, dall’esperienza che ò degli uomini in generale, e di Mr. Dohrman in particolare. Ei mi scrisse, in data dei 15. Agosto 1786., che aveva convenuto con Monroe, di accordarmi l’interesse col cambio e ricambio principiando dal primo Gennaio 1786. Io gli sborsai il denaro nel Marzo precedente, la cambiale è dell’istessa data, onde non vedo una sola ragione per cui debba io perdere il cambio di 10. mesi contro l’uso e contro le leggi. Mi pare che i gravi danni già sofferti e da soffrirsi a motivo del disappunto, per il che Dohrman non è certamente scusabile, non richiedano da me nè in giustizia, nè in equità, ulteriori sacrifizj. Giacchè avete la bontà d’assistermi, vi prego di provveder che non mi sia fatto maggior torto, e di avvertirmi se in ciò che mi scrisse Dohrman vi è sbaglio, o almeno farmi sapere il motivo che indusse Monroe ad accordare una tal cosa.
Il Marchese de la F. vi egli comunicato ciò che noi pensiamo riguardo al Mediterraneo? Vi par’egli che io potessi esser’utile. Non posso scrivere di più: amico, addio. Tutto vostro,
Filippo Mazzei.
Sigillate le lettere di Edmond e del Bellini, dopo lette, se ne avete il tempo e la pazienza.




18. 7bre.
Dall’inclusa, diretta a Edmond R; o piuttosto da quella che scrivo a de Rieux inclusa ad E; vedrete la causa del ritardo di questa, delle due dette e di quella del Bellini, coi due foglj E, F.
Spero che il Dr. Gibbons vi avrà recapitato il compimento della seconda parte del mio libro e i primi 4. foglj della terza. Ora vi aggiungo il compimento della terza, e una lettera per il vostro cugino non sigillata. Ve ne includo una per Mr. Oster il quale non so se ora stia a Norfolk o in Williamsburgo. La lettera diretta al Minghini mi è fortemente raccomandata dall’Agente di Toscana. Se poteste farla recapitar sicuramente e farmi pervenir la risposta, mi fareste favore.
Riguardo ai miei affari non potrei che ripetervi quanto contiene la precedente. Aspetto con grande ansietà la vostra risposta, con una consolante notizia del resultato nelle Convenzione di Filadelfia. Addio.


 

Condensed Translation
Mazzei is uncertain whether he wrote that he had received JM’s letter of 24 April. Mazzei has sent JM the first portion of his book and the first four sheets of the second section. He has since consigned the rest of the second part and the first four sheets of the third to Dr. Gibbons of Philadelphia. Mazzei is anxious for JM’s opinion on how many copies of the book could be sold in America. Mr. Rutledge’s son thinks seventy or eighty might be sold in Charleston, where the French language is much in vogue. Mazzei is depending entirely on JM to square his account with Dohrman, for Mazzei’s finances are in an embarrassing state, and the Van Staphorst brothers would assist him if Dohrman’s account with Congress allowed a remittance to Mazzei. He cautions JM to be vigilant lest Dohrman resort to some vulgar trick. Dohrman wrote Mazzei in August 1785 that he had agreed with Monroe to grant Mazzei the interest from the first day of 1786, but the money was paid to him in March 1785, so why should Mazzei lose the interest for those ten months? Mazzei cannot understand why Monroe agreed to such an arrangement. Has JM heard from Lafayette regarding their thoughts on the Mediterranean? Letters to Edmund Randolph and Bellini are enclosed for JM to forward—JM is free to read them if he has the time and patience. In the postscript Mazzei explains that he is sending the rest of the third part of his book, along with a letter to Mr. Oster, who is either in Norfolk or Williamsburg. Another enclosed letter, addressed to Minghini, was entrusted to Mazzei by the Tuscan agent. Mazzei hopes JM can have it delivered, and also see that the reply is sent to Mazzei. He is anxious for news of the convention being held in Philadelphia.
